Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim  14,  the description is incomplete because the  first filter and the second filer  are not connected anything since they do not have a structural relationship. Thus, the claimed module may not perform the recited function. The same is true for claims 15-16.
         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 12-15, 17 and 24   are rejected under 35 USC 102 (a((2) as being anticipated by Ikuta et al (US 20050264375).  
Regarding to claims 1, 6 and 12-13,  Ikuta et al disclose the circuit as shown on Figures 1-21 comprising:
- a mounting substrate (200) including a first main surface and a second main (220) surface facing each other; 
-a filter (including a plurality of series arm resonators and a plurality of parallel arm resonators (110), and disposed on the first main surface; and
- a common inductor (Lg1 on Figure 8); 
wherein the mounting substrate includes a ground terminal (220) on the second main surface; and a first end of the common inductor is connected to all of the plurality of parallel arm resonators (110), and a second end of the common inductor is connected to the ground terminal (220), SEE Figure 9.  
Regarding to claim 2, wherein the common inductor (Lg)  includes a via conductor (211’) on the mounting substrate; and a first end of the via conductor is connected to all of the plurality of parallel arm resonators, and a second end of the via conductor is connected to the ground terminal (220), see Figure 9.  
Regarding to claims 3-5 and 7,  wherein the common inductor (211) further includes a second via conductor (211a) and a wiring portion(211b)  that are provided in the mounting substrate; the second end of the first via conductor is connected to a first end of the second via conductor with the wiring portion (211b) interposed between the second end of the first via conductor and the first end of the second via conductor; and a second end of the second via conductor (21a) is connected to the ground terminal (220), see Figures 7 and 9.  
Regarding to claim 8,  wherein the mounting substrate (200) further includes: a first land electrode (412) connected to the first input/output terminal; a second land electrode (422) connected to the second input/output terminal; a ground terminal (220) located on a side of the second main surface in a thickness direction of the mounting substrate; and a plurality of second via conductors(211, 221)  between the first main surface and the second main surface; and the plurality of second via conductors are connected to the ground terminal, and located between the first land electrode and the second land electrode in plan view from a thickness direction of the mounting substrate.  
Regarding to claim 9,  wherein the filter (300) includes a band pass filter having a predetermined pass band.  
Regarding claim 14-15,  wherein the interstage (1’) would include an inherent first filter, a second filter and a third filter for filtering out interest frequency bands. 
Regarding to claim 17, wherein the mounting substrate has a polygonal or substantially polygonal shape in plan view from the thickness direction; and one land electrode of the first land electrode and the second land electrode is disposed at a corner portion of the first main surface of the mounting substrate in plan view from the thickness direction, see Figure 6.
Regarding to claim 24, wherein a signal processing circuit (1’ on Figure 11) configured to process a high- frequency signal passing through the high-frequency module.

Claims  1-15 and 17-24  are rejected under 35 USC 102 (a((2) as being anticipated by Fujita et al (WO2007088683).  
Regarding to claims 1-5 and 12-13,  Fujita et al disclose the circuit as shown on Figures 1-11 comprising:
- a mounting substrate (6 on Figure 1) including a first main surface and a second main surface facing each other; 
-a filter (A, Figure 2,  including a plurality of series arm resonators (S1-S3) and a plurality of parallel arm resonators (P1-P2), and disposed on the first main surface; and
- a common inductor (L on Figure 2); and
wherein the mounting substrate includes a ground terminal (22) on the second main surface; and a first end of the common inductor (L) is connected to all of the plurality of parallel arm resonators (P1-P2), and a second end of the common inductor (L)cis connected to the ground terminal (16), see Figure 1.  
Regarding to claim 2, wherein the common inductor (L)  includes a via conductor (507) on the mounting substrate; and a first end of the via conductor is connected to all of the plurality of parallel arm resonators from the filter (502), and a second end of the via conductor is connected to the ground terminal (512), see Figure 11.  
Regarding to claims 3-5, 7 and 18-19,  wherein the common inductor (L) further includes a second via conductor (509, 511) and a wiring portion (508, 510) that are provided in the mounting substrate; the second end of the first via conductor (507) is connected to a first end of the second via conductor (509) with the wiring portion (508) interposed between the second end of the first via conductor and the first end of the second via conductor; and a second end of the second via conductor is connected to the ground terminal (512), see Figure 11.  
Regarding to claim 8,  wherein the mounting substrate further includes: a first land electrode (13 on Figure 1) connected to the first input/output terminal; a second land electrode (18c) connected to the second input/output terminal; a ground terminal (22) located on a side of the second main surface in a thickness direction of the mounting substrate; and a plurality of second via conductors (left, not labeled) between the first main surface and the second main surface; and the plurality of second via conductors are connected to the ground terminal (22), and located between the first land electrode and the second land electrode in plan view from a thickness direction of the mounting substrate, see  Figure 1.  
Regarding to claim 9,  wherein the filter includes a band pass filter having a predetermined pass band, see the paragraph 0028.  
Regarding to claim 10,  wherein the predetermined pass band corresponds to a frequency band in a 2.4 GHz band for Wi-Fi, see the paragraph 0028. 
 Regarding to claim 11, wherein the filter is a ladder filter including a plurality of series arm resonators (S1-S3) and a plurality of parallel arm resonators (P1-P2), see Figure 2.  
Regarding claim 14-15,  the circuit of Fujita et al is the communication circuit so it inherently including comprising inherent transceiver for processing the receiving signals and transmitted signal. Inherently, the communication circuit also would include inherent first filter, a second filter and a third filter for filtering out interest frequency bands, see the above circuit of  Ikuta et al (US 20050264375).  
Regarding to claim 17, wherein the mounting substrate  has a polygonal or substantially polygonal shape in plan view from the thickness direction; and one land electrode of the first land electrode and the second land electrode is disposed at a corner portion of the first main surface of the mounting substrate in plan view from the thickness direction, see Figures 4 and 8.  
Regarding to claim 20, wherein the mounting substrate further includes a ground layer (36a) connected to the plurality of second via conductors and the ground terminal; the ground layer is located between the plurality of second via conductors and the ground terminal in the thickness direction; and the ground layer overlaps the plurality of second via conductors and the ground terminal (33) in a plan view from the thickness direction. 
Regarding to claim 21, inherently, wherein in the plan view from the thickness direction, an area of the ground layer (36a) is larger than an area of the filter (7) since the dimension of the mounting substrate greater the dimension of the filter (7).  
Regarding to claim 22, wherein the second wiring portion includes a via conductor disposed along the thickness direction, and an inner layer conductive portion disposed along a plane orthogonal or substantially orthogonal to the thickness direction; 83the mounting substrate further includes a second ground layer; the second ground layer is disposed between the first main surface and the inner layer conductive portion, and overlaps the inner layer conductive portion, in plan view from the thickness direction, see Figure 7  
Regarding to claim 23, wherein the mounting substrate includes four side surfaces connecting the first main surface and the second main surface; and the high-frequency module further includes two side surface ground layers, respectively disposed on two side surfaces adjacent to or in a vicinity of the second wiring portion of the four side surfaces, and connected to the ground layer, see Figure 7.  
Regarding to claim 24, further comprising an inherent signal processing circuit coupled to the duplexer on Figure 2 for processing a high- frequency signal passing through the high-frequency module since the circuit is a mobile phone circuit, see the paragraph 0028.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 USC 103 as being unpatentable over Fujita et al (WO2007088683) or Ikuta et al (US 20050264375).  
          Fujita et al or Ikuta et al disclose the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein a distance between two adjacent second via conductors of the plurality of second via conductors is equal to or less than about one quarter of a wavelength of a radio wave at a center frequency of the predetermined pass band as combined in claim 16. 
	However, a skilled artisan realizes that the dimension of the conductors of Fujita et al or Ikuta et al  determines the inductance value for the inductor and selecting this dimension of as claimed  is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Fujita et al and Ikuta et al is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the dimension of the conductor as claimed for the purpose of providing a desired inductance value to accommodation with a requirement of a predetermined system.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842